tax_exempt_and_government_entities_division release number release date unl department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date oct person to contact identification_number telephone number in reply refer to te_ge review staff last date for filing a petition the tax_court jan certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated december 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january 20xx contributions to your organization are no longer deductible under sec_170 of the code you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_50l c and treas reg section dollar_figure i c -1 c you have not established that no part of your net_earnings inures to the benefit of any private shareholders or individuals within the meaning of sec_50i c our adverse determination was made for the following reasons you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code a if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate services tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations examinations department of the treasury i internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination date taxpayer id number form_990 tax periods ended december 20xx person to contact employee id number telephone number fax address manager’s contact information employee id number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 request a meeting or telephone conference with the manager shown at the top of this letter if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we’ll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’ll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely jerry morrow for maria hooke director exempt_organizations examinations enclosures examination_report - forms 4621-a form 886-a form_6018 publications letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx issue whether sec_501 of the internal_revenue_code continues to qualify for exemption under facts internal_revenue_code sec_501 as an organization described in sec_509 and sec_170 was granted tax-exempt status in december 20xx under the organizations purpose as stated in the articles of incorporation is to provide free medical services to the homeless and free samples of manufacturer’s new products to the poor the articles were later amended during the process of applying for tax exemption by adding the canned language for operating exclusively for c purposes not carrying on activities that are not permitted by c and including the required dissolution clause further the bylaws stated the purpose was to provide medical examination and treatment without charge to underprivileged individuals unable to afford such treatment and is its president and director he is the main doctor at the signs the checks and all as listed on the form_990 and annual the form_990 also lists that the books_and_records are in the care spouse founded is the secretary of filings with the state of of organization and oversees the daily activities documents on behalf of the organization has stated that they operate at multiple locations in form 886-a rev two locations and in provides medical_care similar to that of a primary care physician to individuals without insurance charging fees based on various levels of income some of the services are performed free of charge and the organization also accepts medicare medicaid and other forms of insurance there is an approximate split of gross_receipts reported from medicare medicaid versus what is reported from individuals and insurance there is also no accounting for no charge services as there is not a general ledger account for donated services or any similar reporting of such services provided to those without insurance and have provided a few utility bills for the various locations that are in the name of unclear however as to the actual operations that occurred at each of the various locations research done by the revenue_agent shows various related entities owned controlled or influenced by it is operated at many of the locations further the financials of only report income from as well as a location in and department of the treasury - internal_revenue_service page -1- form_886 a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx which are operated under the also states they conduct activities in established for corporation the foreign grants and subsidiary of assistance of dollar_figureo reported on the form_990 represents the funds that is reporting that have been disbursed to or for the benefit of the foreign organization there were no checks written or wire transfers made from any of the organization’s accounts that substantiate any of these grants or payments a journal entry was made at the end of the year to report the total amount of grants reported this entry was made directly against the officer's receivable account is an apparent foreign to conduct activities in has o financial accounts across different banks credit unions that were disclosed during the exam it appears that medicare receipts go into one account medicaid receipts into another account and private insurance receipts into yet another account cash deposits are made into most accounts usually in large round amounts ranging widely from dollar_figureo up to dollar_figure additionally multiple cash transfers between accounts are made with no apparent consistency for timing and or amounts only one account has checks drawn against it and most of the checks represent payroll or compensation to workers one account has disbursements made via cashier’s checks and money orders zero accounts are almost exclusively used for debit card purchases and all accounts have numerous transfers and cash withdrawals multiple cash withdrawals are made from many accounts and generally range from so up to so with a few larger withdrawals around dollar_figure on many occasions there are two or more cash withdrawals in a single day beyond providing copies of bank statements and the general ledger showing how the items were accounted for on the organizations books has failed to provide substantiation for most of the transactions had authority over as well as multiple transfers to and failed to bank accounts that there were also multiple cash withdraws made it was discovered that multiple checks cashier’s checks and money and during the examination of orders were made payable to from personal accounts and payments made for personal expenses of the doctor and his spouse the revenue_agent requested documentation to substantiate the use of these funds but provide the requested information none of the expenditures in question were reported to as compensation or fringe_benefits nor was there any evidence that the organization intended these funds to be compensation_for services performed or that an accountable_plan for reimbursements was established and maintained a summary of these unsubstantiated transactions is as follows checks certified checks money orders payable to checks certified checks payable to miscellaneous personal expenses non-accountable plan expenditures transfers to personal and unknown accounts cash withdrawals cashed checks money orders total unsubstantiated transactions in 20xx as well as previous years reported on form_w-2 however in 20xx even though multiple payments were made payable directly to them as described above did not report any compensation paid to either so so _0 so department of the treasury - internal_revenue_service received a salary from form 886-a rev which were or page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx further as indicated above the revenue_agent requested explanation and substantiation for the cash withdrawals and the checks writtento explanation or substantiation of the questionable transactions for 20xx however very brief written explanations for similar questionable transactions which occurred in the previous tax period 20xx those reasons included the organization failed to provide any did provide e e e e e e vendor expenses for vendor payments living_expenses student vendor sec_401i k 6rent utilities and food for utilities and office supplies transfers to other bank accounts to pay expenses expenses for attorney retainer and lawyer fees living allowances doctor expenses travel_expenses gas for home visits expenses for x-mas irs tax_payments e students scholarships covering assistance w housing utilities vehicles schooling spending money office vehicle expenses schooling vehicle purchases housing costs repairs payroll patient help bail bonds school fees and expenses for buying used cars and shipping to advertising book publishing in a written response to irs requests for substantiation of questionable expenditures stated the board_of directors for salary and working hours day days week the organization did not report any of the living_expenses paid for the benefit of no substantiation was provided to accompany these general explanations in 20xx-20xx agreed to pay my living_expenses due to a low and his family as compensation to either - or they also did not provide a copy of the meeting minutes to demonstrate that board agreed to pay department of the treasury - internal_revenue_service these living_expenses form 886-a crev page -3- form_886 a name of taxpayer explanation of items department of the t'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx form_990 return of organization exempt from income_tax for year ended 20xx reported a loan receivable from officers directors of dollar_figure this was an increase of so over the previous years reported balance schedule l of the form_990 stated that the loans were made to as a temporarily loan used to make out of pocket purchases for the clinic which will be recorded in periods after 20xx and that there was no written loan agreement there was also no indication that the loans were approved by the board a review of the related officer's receivable general ledger account which was provided during the exam showed the checks certified checks money orders transfers and cash withdrawals listed above were booked to the officer’s receivable general ledger account additionally many of the items listed above which have been determined to be personal expenses are also recorded in the officer’s receivable account the organization failed to provide documentation to substantiate that there was a true loan agreement between and specifically was unable to produce a written loan agreement or any other document to demonstrate the existence of a loan further there was no evidence of a repayment schedule or indication that interest was being charged the prior tax period ending 20xx was the initial period opened for examination based on possible inurement and excess_benefit transactions the examination scope was expanded into the subsequent period 20xx to further address issues identified during the examination of the 20xx tax period due to an imminent statute on the prior tax period for which the organization refused to extend the exam on the 20xxx tax period had to be closed separately from the 20xxx tax period the fact pattern presented above for the 20xx tax period was similar in the 20xx tax period according to being operational the two locations on the revenue_agent conducted a physical visit on stated they operate and verified that there was no during a discussion with the organization’s designated power_of_attorney in december 20xxx it was stated that he believed the organization had ceased operations but had received no official notification or documentation from 20xxx to four of the locations presence of had notices posted that they were closed and the last day for patient records to be picked up wa sec_12 20xx there was no one present at any of the four locations and the locations had no signage suggesting that there was no form_2848 included with the letter authorizing contact with the new or accountants further there was no phone number listed on the letter to contact and the address was a po box anymore he requested that the case be transferred to his new accountants in was received on 20xx stating that he moved to in his effort to help the poor and cannot afford department of the treasury - internal_revenue_service he stated that he lost everything in had operated there form 886-a crev a letter from page -4- to live in and and in form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx has still not filed a 20xx form_990 they have not filed anything as of the date of this report with the state of show active on the state’s website although marked as a final return and compared to the returns filed for 20xx 20xx had multiple inconsistencies listed no info for the prior year 20xx and had no beginning balances listed on the balance_sheet to terminate their operations such as dissolution paperwork and still recently filed a 20xx form_990 it was not law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 such private shareholders or individuals are commonly referred to for convenience as insiders sec_1_501_c_3_-1 ii states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 66_sct_112 90_led_67 c b the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 department of the treasury - internal_revenue_service form 886-a rev page -5- forn a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year petiod ended 20xx in 75_tc_127 the tax_court held that even though the statutory prohibition on inurement is stated in terms of net_earnings the inurement doctrine applies to unjust enrichment from an organization's gross earnings as well see also 505_f2d_1068 6th cir in 412_f2d_1197 ct_cl ct_cl the court stated that loans to an organization's founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of a private source of loan credit from an organization's earnings may itself amount to inurement of benefit id pincite see also john marshall law school john marshall university v united_states ct_cl ustc ct_cl noting that the very existence of a private source of loan credit from an organization's earnings may itself amount to inurement of benefit 74_tc_507 same 66_tc_850 concluding that a hospital did not qualify for exemption under sec_501 because some of its net_earnings inured to the benefit of the physician who was the organization's founder when most of the hospital's assets were loaned to a nursing home owned by the founder at interest rates that were below-market given the level of risk involved and not repaid until nearly to years later in 73_tc_196 aff'd 631_f2d_736 7th cir the tax_court considered a church that invested in an office building that met the needs for office space of one of church founder's wholly-owned businesses even though the office building may have been a good investment for the church and even though the business paid a reasonable rent the court concluded that when the church's investments are dictated in part by the needs of private interests it cannot be said that the church was operated exclusively for the public benefit id pincite the court also considered a variety of loan transactions between the church and the founder's businesses although inadequate records made it impossible to trace completely the financial transactions the court determined that it is clear that money passed back and forth between the church and the founder and his businesses whenever one or the other needed the cash id the church was thereby utilized by the founder as an ‘incorporated pocketbook’ into which he could transfer excess personal funds claiming tax deductions while he still retained complete control of the funds and used them for purposes unrelated to religious activities id based on these and other facts the court found that the church had failed to establish that no part of its net_earnings inured to the benefit of a private_shareholder_or_individual in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 department of the treasury - internal_revenue_service form 886-a crev page -6- form_886 a name of taxpayet explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx since inurement and private benefit issues are highly fact dependent the courts do not look with favor on an organization's failure to provide relevant facts and they are not hesitant to find that an organization has failed to carry its burden see gondia corporation v commissioner tcmemo_1982_422 76_tc_380 the basic united ministry of alma karl schurig v commissioner u s app d c 670_f2d_1210 74_tc_396 640_fsupp_96 aftr 2d d c universal bible church inc v commissioner tcmemo_1986_170 sec_4958 defines an excess_benefit_transaction in general as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit an economic benefit shall not be treated as consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit sec_4958 defines disqualified_person with respect to any transaction as -- i any person who was at any time during the year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization ii a member_of_the_family of an individual described in subparagraph a or iii a 35-percent_controlled_entity sec_53_4958-4 provides that certain economic benefits are disregarded for purposes of sec_4958 including benefits excluded from income under sec_132 of the code and expense reimbursement payments pursuant to an accountable_plan that meets the requirements of sec_1_62-2 and sec_53_4958-4 and ii of the regulations sec_53_4958-4 provides that an economic benefit is not treated as consideration for the performance of services ie compensation unless the organization providing the benefit clearly indicates its intent to treat the benefit as compensation when the benefit is paid if an organization fails to provide contemporaneous substantiation of such intent any services provided by the disqualified_person will not be treated as provided in consideration for the economic benefit for purposes of determining the reasonableness of the transaction if the substantiation requirement is not satisfied then the value of the benefit will be treated as an automatic excess_benefit taxable under code sec_4958 form 886-a rev p sec_53_4958-4 c a provides that a benefit may be contemporaneously substantiated as compensation i if the organization reports the benefit as compensation on a federal tax information_return or ii if the disqualified_person timely reports the value of the benefit as income on the person's federal_income_tax return or iii if the benefit is described as compensation to the disqualified_person in a contemporaneous employment contract board_of directors minutes or other documents indicating that an authorized body of the organization approved the benefit as compensation department of the treasury ry - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx sec_62 and sec_1_62-2 provide that for purposes of determining adjusted_gross_income an employee may deduct certain business_expenses paid_by the employee in_connection_with_the_performance_of_services as an employee under a reimbursement or other expense allowance arrangement with his employer sec_62 provides that for purposes of sec_62 an arrangement will be treated as a reimbursement or other expense allowance arrangement if the arrangement requires the employee to substantiate the expenses to the payor and the arrangement requires the employee to return to the payor any amount in excess of the substantiated expenses thus a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 only if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form_w-2 and are exempt from the withholding and payment of income and employment_taxes sec_1_62-2 lf an arrangement does not satisfy these requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan sec_1_62-2 amounts treated as paid under a nonaccountable_plan are included in the employee's gross_income must be reported as wages or other compensation of the employees on form_w-2 and are subject_to_withholding and payment of income and employment_taxes sec_1_62-2 sec_1_274-5 addresses the substantiation requirements with respect to the business_purpose of an expense if the substantiation requirements are not met no deduction is allowed with respect to that expense sec_274 provides that no deduction or credit shall be allowed under sec_162 or sec_212 for any traveling expense for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement regarding amount time and place business_purpose and business relationship form 886-a crev sec_1_274-5t b provides that no deduction or credit shall be allowed for travel unless the taxpayer substantiates the following elements amount -- amount of each separate expenditure for traveling away from home time -- dates of departure and return for each trip away from home and number of days away from home spent on business places -- destinations or locality sec_1_274-5t requires each employee to provide substantiation of the business_purpose of each expense generally in writing department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx of travel and business_purpose -- business reason for travel or nature of the business benefit derived as a result of the travel sec_1 b provides the elements that must be proved with respect to an expenditure for listed_property to include the amount of each separate expenditure the amount of business investment use the date of the expenditure or use and the business or investment purpose sec_1_274-5t states that a taxpayer to meet the adequate_records requirements of sec_274 shall maintain an account book diary statement of expense or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t ii states that the account book diary statement of expense or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure is made at or near the time of the expenditure sec_1_274-5t iii and for periods after date sec_1_274-5 ii requires the employee to maintain documentary_evidence such as receipts paid bills or simitar evidence sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_274-5t provides that if an employee fails to establish to the satisfaction of the service that the employee has substantially complied with the adequate_records requirements of the regulations the employee may satisfy such requirement by providing i the employee's own statement whether written or oral containing specific information in detail as to each element plus ii other corroborative evidence sufficient to establish each element sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 department of the treasury - internal_revenue_service form 886-acrev page -9- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government's position based on the examination conducted it has been concluded that tax-exempt status as an organization described in sec_501 of the code although engaged in regular and ongoing activities that further exempt purposes it has engaged in multiple excess_benefit transactions therefore jeopardizing its exemption additionally has failed to provide and maintain adequate_records to substantiate the activities and expenditures of the organization in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention if records sufficient to determine whether such entity is operated for the purposes for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax president and he makes decisions for they exert substantial influence over the organization for purposes of the excess_benefits under sec_4958 of the code operation and financial affairs he founded the organization is the department of the treasury - internal_revenue_service does not continue to qualify for is the secretary of form 886-a rrev his spouse page -10- controls has form_886 a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx holds several bank accounts across various banks and credit unions only one account has checks drawn against it and most of the checks represent payroll or compensation to workers one account has disbursements made via cashier’s checks and money orders two accounts are almost exclusively used for debit card purchases and all accounts have numerous transfers and cash withdrawals has failed to maintain adequate_records to substantiate the majority of the disbursements and cash transactions further in reviewing the general ledger that was provided during the examination many of these transactions were recorded in the officer's receivable ledger account in fact all checks cashier’s checks and money orders payable to all cash withdraws and many transfers to accounts not held by receivable general ledger account along with were all recorded in the officer’s and or since these transactions are recorded as a loan to as to whether a bon-a-fide loan exists and if so whether the loan creates inurement to consideration must be given there are several factors that are considered in determining if an actual loan existed the key and the cash withdrawals the next issue considered regarding the checks payable to after the reaching the conclusion that a bon-a-fide loan did not exist between factors generally taken into consideration are evidence of a loan agreement usually written interest charged on the loan and some sort of repayment schedule in this particular case was not able to provide a loan agreement or other acceptable evidence such as board minutes showing terms and board approval of the loans further there was no evidence of any sort of repayment schedule and there was no indication that any repayments were or had been made additionally there was no indication or evidence that interest was being charged on the amounts reported as loans based on the lack of evidence to substantiate these reported loans it has been determined that an actual loan does not exist and the funds recorded to the officer’s receivable account are simply the officer’s use of the organizations assets and most likely excess_benefit transactions and transfers reported in the officer’s receivable account is whether there was an accountable_plan in place to account for some of these transactions the filed form_990 for 20xx provided an explanation of the amounts reported as officer’s receivable as advances to for future out of pocket business_expenses to be incurred and reported in future periods if this is the explanation for the checks cash and transfers in question then an accountable_plan must have been in place and adequately maintained or these transactions would be considered occurring under a non-accountable plan and as such would be reportable income to the doctor and his wife during our consideration of the existence of an accountable_plan three main factors must all occur there must be a business connection appropriate substantiation and return of excess funds for each transaction to meet the requirements of an accountable_plan n this case connection and failed to provide the required level of substantiation further there was no evidence that any excess funds that were advanced were returned within a reasonable period of time it has been determined that there was not an accountable_plan in place relating to the questionable transactions since there was insufficient evidence that the required elements were met it was also determined during the examination that travel automobile meetings and meals entertainment_expenses were paid using a debit card from two of did not maintain any receipts or correspondence confirming the business_purpose of these expenditures was unable to provide evidence of a business department of the treasury - internal_revenue_service form 886-a cev page -11- accounts form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year petiod ended 20xx without evidence that these expenses serve any kind of a charitable purpose or that it was ordinary and necessary to carry out a charitable program we can only conclude that any expense incurs for these items is inurement since they were not substantiated nor were they reported as compensation the unsubstantiated transactions described above have been determined to be automatic excess to and his spouse the service has benefit transactions resulting in inurement to sufficient information to establish a pattern of control on the part of spouse has resulted in continuing inurement to them as insiders further abused his position within which allowed him to further his economic benefit received from the organization we believe that a correction under sec_4958 would not be sufficient to allow will continue to be controlled by indicated that terminate the organization revoking the tax exemption of organization to sit dormant for a few years and then re-establish activities that continue to be used for a private rather than public benefit is no longer in operation he has failed to take the appropriate steps to formally it is expected that has will prevent the potential for the to retain its exempt status further although and his activities conclusion has failed to maintain the required records to collectively are significant in relation to the size and scope of has been involved in repeated excess_benefit has not implemented any has engaged in regular and ongoing activities that further exempt purposes both before and after the excess_benefit transactions occurred however the size and scope of the excess_benefit transactions engaged in by that further exempt purposes moreover transactions all of which have created inurement to insiders safeguards that are reasonably calculated to prevent future diversions additionally the excess_benefit transactions have not been corrected further substantiate the activities and expenditures_for exempt purposes based on the application of the factors to these facts is no longer described in sec_501 effective january 20xx based on the above we propose to revoke become effective january 20xx any contributions to contributions any contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation will be required to file form_1120 for the tax period ending december 20xx as well as all tax-exempt status this proposed revocation would are no longer deductible as charitable department of the treasury - internal_revenue_service subsequent tax periods form 886-a rev page -12-
